DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50, 52, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over by McClelland (US 9,573,128 B1, with an effective filing date of September 6, 2012) in view of Carter et al. (US 2014/0120608 A1), herein referred to as Carter, and Runyon (US 2010/0316446 A1), herein referred to as Runyon.
Regarding claim 49, McClelland teaches a multi-layer cell culture device (Abstract), comprising: a first chamber (250) configured to contain fluid and comprising a first end and a second end (Figs. 6-9; Col. 8, lines 1-21); wherein the first chamber (250) comprises a first aperture (280) for introducing or removing fluid from the first chamber (250) (Col. 8, lines 1-21); wherein the first chamber (250) comprises an interior inclined surface (Figs. 6-9); wherein the interior inclined surface and the first aperture for introducing or removing fluid from the first chamber are at opposite ends of the first chamber (Figs 6-9); a second chamber (100) positioned below the first chamber, the second chamber configured to contain fluid, comprising at least a second aperture (110 for introducing; 170 for removing) for introducing or removing fluid from the second chamber (100) (Figs. 6-9; Col. 4, lines 6-28; Col. 8, lines 1-51); the first (250) and second (100) chambers fluidly connected such that fluid in the first chamber (250) unidirectionally and continuously flows by gravity flow from the first chamber (250) into the second chamber (100) through the second aperture (110) of the second chamber (Abstract; Col. 8, lines 1-51).
McClelland, however, does not explicitly describe an embodiment wherein the first and second chambers each comprise a vent. 
Carter, however, teaches a multi-layered cell culture vessel (Abstract) wherein the vessel (10) comprises a vent (22, 24) (Paragraph [0061]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the vents as described by Carter to improve gas diffusion and gas exchange within the cell culture device (Carter: Paragraph [0063]).  As evidenced by Carter, gas vents are commonly used to regulate pressure within a cell culture container.

McClelland and Carter, however, still differ from Applicant’s claimed invention because McClelland does not appear to teach that the first chamber comprises a flexible material.
Runyon discloses a multi-layer cell culture device comprising a first chamber (160) made from a flexible material and configured to contain fluid.  The first chamber includes a first aperture (232) for introducing or removing fluid that is in communication with a second chamber (see Figs. 6 and 9) positioned below the first chamber.  At least one gas venting structure (137, 138) is used to control pressure within each fluid chamber (Paragraph [0107]).  Each Runyon fluid chamber is made from a flexible material (Paragraphs [0031]; [0046]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to manufacture the McClelland cell culture chambers using flexible materials.  Runyon teaches that flexible bag chambers are well-suited for cell culture, as they are typically manufactured using polymer materials that are inexpensive, biocompatible and easily machined using known techniques.  The Runyon flexible bags are disposable, and therefore do not need to be sterilized between uses.

Regarding claim 50, McClelland, Carter and Runyon teach the combination as described above.  McClelland further states that the second chamber (100) comprises a cell culture surface having an array of microwells (120) for confinement of cells (Figs. 1, 2, 5, 8, and 9; Col. 3, line 46-Col. 4, line 28). McClelland does not explicitly describe that this device can be used for spheroid cell culture, but the presence of the cylindrical culture wells implies that this device could accommodate spheroid cell culture (Figs. 1, 2, 5, 8, and 9; Col. 3, line 46-Col. 4, line 28).

Regarding claim 52, McClelland, Carter and Runyon teach the combination as described above.  McClelland additionally states that the microwells comprise a non-adherent material (Col. 7, lines 21-41: listed materials are known in the art to be non-adherent).  

Regarding claim 54, McClelland, Carter and Runyon teach the combination as described above.  The McClelland device further comprises a third chamber (250, as shown in Fig. 9) configured to contain fluid and positioned below the second chamber (100) (Figs. 6-9; Col. 8, lines 1-51: the device as described by McClelland can comprise a second reservoir tray (250) positioned below the fluidics device (100)); the third chamber (250) comprising at least a third aperture (280) for introducing or removing fluid from the third chamber (250) (Col. 8, lines 1-21); the second and third chambers configured to be fluidly connected such that fluid in the second chamber unidirectionally and continuously flows by gravity flow from the second chamber and into the third chamber (Abstract; Col. 8, lines 1-51).


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter and Runyon, and further in view of Hochstrasser et al. (US 2007/0264164 A1), herein referred to as Hochstrasser.
Regarding claim 51, McClelland, Carter and Runyon disclose the combination as previously described, but fails to teach an embodiment wherein the microwells have rounded well-bottoms. 
Hochstrasser, however, teaches a multi-well plate for mixing a fluid comprising a plurality of wells (Abstract), wherein the bottom of at least one of the said wells is rounded (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the rounded-bottom wells described by Hochstrasser, as a rounded bottom allows to lower the dead volume of a fluid in the well and it allows to further improve the complete extraction of the fluid out of the well. Additionally, it allows to still further improve the mixing of a fluid inside the well by means of a shaker (Hochstrasser: Paragraph [0014]).

Claims 55, 56, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter and Runyon, and further in view of Huang (US 8,679,751), hereinafter referred to as Huang.
Regarding claim 55, McClelland, Carter and Runyon teach the combination as previously described, but fail to explicitly teach an embodiment comprising a cell-retention apparatus.
Huang, however, teaches system and method for isolating viable cells (Abstract) wherein the second chamber further comprises a cell-retention apparatus for preventing cells in the second chamber from entering the third chamber (Col. 18, lines 48-59; Col. 21, lines 30-41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cell-retention apparatus described by Huang to control what particles and fluids can pass through the device (Col. 18, lines 48-64).

Regarding claim 56, McClelland teaches the multi-layer cell culture device as previously described, but fails to explicitly teach an embodiment comprising a cell-retention apparatus. Huang, however, teaches a system and method for isolating viable cells (Abstract) wherein the cell-retention apparatus is a weir (Col. 18, lines 48-59; Col. 21, lines 30-41). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cell-retention apparatus described by Huang to control what particles and fluids can pass through the device (Col. 18, lines 48-64).

Regarding claim 67, McClelland teaches the multi-layer cell culture device as previously described, wherein the first chamber (250) is a feed chamber, the second chamber (100) is a culture chamber, and the third chamber (250, as shown in Fig. 9) is a waste chamber (Col. 8, lines 1-51).

Claims 53, 57, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter and Runyon, further in view of Martin et al. (US 2008/0118974 A1), herein referred to as Martin.
Regarding claim 53, McClelland, Carter and Runyon disclose the combination as previously described, but fail to explicitly describe an embodiment wherein the cell culture surface comprises gas permeable material. 
Martin, however, teaches a multilayered cell culture apparatus (Abstract) wherein the cell culture surface (114) comprises a gas permeable material (Paragraph [0032]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the gas permeable material described by Martin to ensure there is adequate oxygen and nutrient supply to the culture chamber (Martin: Paragraph [0016]; Paragraph [0032]).

Regarding claim 57, McClelland teaches the multi-layer cell culture device as previously described, but fails to explicitly describe an embodiment wherein the cell culture surface comprises gas permeable material. 
Martin, however, teaches a multilayered cell culture apparatus (Abstract) wherein the cell culture surface (114) comprises a gas permeable material, and between each compartment, there is a spacer material (116) that create a gas space (103) below the gas permeable cell culture surface (114) (Paragraph [0032]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the gas permeable material and spacer described by Martin to ensure there is adequate oxygen and nutrient supply to the culture chamber (Martin: Paragraph [0016]; Paragraph [0032]).

Regarding claim 66, McClelland teaches the multi-layer cell culture device as previously described, but does not explicitly teach the device being able to support the growth of attachment-dependent cells. 
Martin, however, teaches a multilayered cell culture apparatus (Abstract) wherein the cell culturing compartments (114) as a substantially planar horizontal surface for supporting growth of attachment-dependent cells (Paragraph [0043]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the planar surfaces to accommodate the desired type of cells within the culture device (Paragraph [0043]).

Claim 58, 59, and 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter Runyon, further in view of Madlambayan et al. (US 2007/0160582 A1), herein referred to as Madlambayan.
Regarding claim 58, McClelland, Carter and Runyon disclose the combination as previously described.  Fluid in the McClelland device unidirectionally and continuously flows by gravity flow from the first chamber (250) into the second chamber (100) through the second aperture (110) of the second chamber (100) (Abstract; Col. 8, lines 1-51).  McClelland fails to explicitly teach an embodiment wherein the fluid flows from the first chamber into the second chamber by at least one connector comprising tubing.
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) comprising a primary cell culture bag and a secondary cell culture bag, wherein the primary cell culture bag and the secondary cell culture bag are connected via tubing with a flow regulator (Fig. 4.1 (A); Paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the described features of Madlambayan to regulate fluid transfer between the cell culture chambers (Madlambayan: Paragraph [0048]).

Regarding claim 59, McClelland teaches the multi-layer cell culture device as previously described, but fails to teach an embodiment wherein the fluid flows from the first chamber into the second chamber by at least one connector comprising tubing. Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) comprising a primary cell culture bag and a secondary cell culture bag, wherein the primary cell culture bag and the secondary cell culture bag are connected via tubing, and wherein the tubing comprises a flow regulator (Fig. 4.1 (A); Paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the described features of Madlambayan to regulate fluid transfer between the cell culture chambers (Madlambayan: Paragraph [0048]).

Regarding claim 60, McClelland teaches the multi-layer cell culture device as previously described, but fails to teach an embodiment wherein the fluid flows from the first chamber into the second chamber by at least one connector comprising tubing.
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) wherein the flow regulator is a valve (Fig. 4.1 (A); Paragraph [0048]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the described features of Madlambayan to regulate fluid transfer between the cell culture chambers (Madlambayan: Paragraph [0048]).

Regarding claim 61, McClelland, Carter and Runyon disclose the combination as described above, but fail to teach an embodiment wherein the culture chambers are fluidly connected by a cannula.
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) wherein the first and second chambers are fluidly connected by a cannula fluidly connected to the first chamber and at least a first septum fluidly connected to the second chamber, the first and second chambers positioned such that the at least first septum is penetrated by the cannula (Fig. 4.1 (A); Paragraphs [0071]-[0075]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cannula and septum assembly described by Madlambayan to allow for sterile filling, sampling, or emptying of the culture chambers (Madlambayan: Paragraph [0071]).

Regarding claim 62, McClelland teaches a multi-layer cell culture device (Abstract), comprising: a first chamber (250) configured to contain fluid and comprising a first end and a second end (Figs. 6-9; Col. 8, lines 1-21); wherein the first chamber (250) comprises a first aperture (280) for introducing or removing fluid from the first chamber (250) (Col. 8, lines 1-21); wherein the first chamber (250) comprises an interior inclined surface (Figs. 6-9); wherein the interior inclined surface and the first aperture for introducing or removing fluid from the first chamber are at opposite ends of the first chamber (Figs 6-9). McClelland fails to explicitly teach an embodiment comprising a cannula. 
Madlambayan, however, teaches an apparatus and methods for stem cell culturing (Abstract) wherein the first and second chambers are fluidly connected by a cannula fluidly connected to the first chamber and at least a first septum fluidly connected to the second chamber, the first and second chambers positioned such that the at least first septum is penetrated by the cannula (Fig. 4.1 (A); Paragraphs [0071]-[0075]). While Madlambayan does not explicitly teach the presence of an interior inclined surface positioned opposite the cannula, it would prove obvious when the cannula of Madlambayan is considered in combination with the first aperture (280) described by McClelland, it would be positioned opposite the interior inclined surface as described by McClelland. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the cannula and septum assembly described by Madlambayan to allow for sterile filling, sampling, or emptying of the culture chambers (Madlambayan: Paragraph [0071]).
Claim 63, 64, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over McClelland in view of Carter and Runyon, further in view of Gevaert et al. (US 2013/0309771 A1), herein referred to as Gevaert.
Regarding claim 63, McClelland, Carter and Runyon disclose the combination as described above.  The McClelland device is capable of accommodating various cell types (Abstract; Claims 21-22; Col. 6, lines 60-67-Col. 7, lines 1-8). McClelland does not explicitly describe an embodiment wherein the first chamber contains a first population of cells, and the second chamber contains a second population of cells. 
Gevaert, however, a multi-chamber co-culture bioreactor system capable (Paragraph [0033]), wherein a first chamber contains culture media and a first population of cells, and a second chamber contains culture media and a second population of cells (Paragraphs [0032]-[0034]; Paragraph [0043]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the separate populations of cells as described by Gevaert to allow biochemical communication between the various cell types while maintaining the different cell types in a physically separated state (Gevaert: Paragraph [0033]).

Regarding claim 64, McClelland teaches the multi-layer cell culture device as previously described, wherein the device is capable of accommodating various cell types (Abstract; Claims 21-22; Col. 6, lines 60-67-Col. 7, lines 1-8). McClelland does not explicitly describe an embodiment wherein the first chamber contains a first population of cells, and the second chamber contains a second population of cells. 
Gevaert, however, teaches a multi-chamber co-culture bioreactor system capable (Paragraph [0033]), wherein the first population of cells comprises peripheral blood mononuclear cells (PBMCs) and the second population of cells comprises T cells (Paragraphs [0034]-[0036]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the separate populations of cells as described by Gevaert to allow biochemical communication between the various biocompatible cell types while maintaining the different cell types in a physically separated state (Gevaert: Paragraph [0033]).

Regarding claim 65, McClelland teaches the multi-layer cell culture device as previously described, wherein the device is capable of accommodating various cell types (Abstract; Claims 21-22; Col. 6, lines 60-67-Col. 7, lines 1-8). McClelland does not explicitly describe an embodiment wherein the first chamber contains a first population of cells, and the second chamber contains a second population of cells. 
Gevaert, however, teaches a multi-chamber co-culture bioreactor system capable (Paragraph [0033]), wherein the first population of cells comprises fibroblasts and the second population of cells comprises stem cells.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of McClelland to include the separate populations of cells as described by Gevaert to allow biochemical communication between the various biocompatible cell types while maintaining the different cell types in a physically separated state (Gevaert: Paragraph [0033]).
Response to Arguments
In response to Applicant’s amendments filed 11 July 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of McClelland with Carter and Runyon.

Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799